 
 
Exhibit 10.3
 
 
EMPLOYMENT AGREEMENT
 
THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made as of March 23, 2009,
between TechPrecision Corporation, a Delaware corporation (the “Company”), and
Richard F. Fitzgerald (the “Employee”).
 
RECITALS
 
WHEREAS, Company desires to employ the Employee in the capacity and on the terms
and conditions set forth herein, and the Employee desires to be employed by the
Company on the terms and conditions set forth herein;
 
NOW, THEREFORE, in consideration of the foregoing premises and the mutual
promises, terms, provisions and conditions set forth in this Agreement, the
parties hereto hereby agree as follows:


1. Employment. The Company agrees to employ the Employee during the Term
specified in Paragraph 2 hereof and the Employee agrees to accept such
employment, upon the terms and conditions hereinafter set forth.
 
2. Term. Company hereby employs Employee and Employee hereby accepts employment
with the Company, until termination of this Agreement in accordance with the
provisions of Paragraph 6 hereof (the “Term”).
 
3. Duties and Responsibilities.
 
a. Employee shall serve as Chief Financial Officer (“CFO”) of the Company.
 
b. Subject to the authority of the Chairman of the Company (“Chairman”) and the
Board of TechPrecision Corporation (“Board”) to modify the duties and
responsibilities of Employee, Employee's powers, duties and responsibilities
shall initially consist of such powers as listed in Exhibit A attached
hereto.  The Employee shall report to the Chief Executive Officer and the Board
of the Company and others at the direction of the Board at such time and in such
detail as the Board shall reasonably require.  Notwithstanding anything
contained herein to the contrary, the Employee shall not be required to perform
any act which would constitute or require the violation of any federal, state or
local law, rule, regulation, ordinance or the like.  Any substantial change in
Employee's duties or title, without Employee's consent, shall be construed as
termination without cause pursuant to Paragraph 6(b) below.
 
c. The Employee shall devote not less than an average of forty (40) hours per
week to carrying out his duties hereunder and to the business of the Company,
and during the Term the Employee agrees that he will (i) devote his best efforts
and all his skill and ability to the performance of his duties hereunder; (ii)
carry out his duties in a competent and professional manner; and (iii) generally
promote the interests of the Company.  During the Term it shall not be a
violation of this Agreement for the Employee to serve on civic or charitable
boards or committees, to perform speaking engagements, or to manage his personal
passive investments, so long as such activities (individually or collectively)
do not interfere with the performance of the Employee's responsibilities as an
employee of the Company.
 
 
-1-

--------------------------------------------------------------------------------


 
4. Compensation; Bonus; Stock Options.
 
a. As compensation for services hereunder and in consideration of his agreement
not to compete as set forth in Paragraph 8 hereof, the Company shall pay the
Employee an initial base salary at the annual rate of One Hundred Ninety Five
Thousand Dollars ($195,000.00).  Such base salary shall be paid in equal
installments in accordance with the normal payroll policies of the Company.
 
b. Upon execution of this agreement, Employee shall be paid a signing bonus of
Twenty-Five Thousand Dollars ($25,000.00).
 
c. Employee's base salary as set forth in Paragraph 4(a) above may be increased
by order of the Compensation Committee of the Corporate Board.
 
d. Employee shall be eligible for an annual cash performance bonus based upon
the Company's financial performance as set forth in a resolution of the Board
within the first three months of each year hereunder and based upon the
Company's business plan.
 
e. Employee is awarded 150,000 shares of TechPrecision stock options. The
options will vest in equal amounts of 50,000 over three years on the anniversary
of the date of this agreement. The option price will be at market price as of
the date of grant. Any additional future options will be as the Board shall in
its sole discretion institute.
 
5. Expenses; Fringe Benefits.
 
a. The Company agrees to pay or to reimburse the Employee during the Term for
all reasonable, ordinary and necessary business expenses incurred in the
performance of his services hereunder in accordance with the policies of the
Company as are from time to time in effect.  The Employee, as a condition to
obtaining such payment or reimbursement, shall provide to the Company any and
all statements, bills or receipts evidencing the travel or out-of-pocket
expenses for which the Employee seeks payment or reimbursement, and any other
information or materials required by such Company policy or as the Company may
otherwise from time to time reasonably require.
 
b. During the Term the Employee and, to the extent eligible, his dependents,
shall be entitled to participate in and receive all benefits under any welfare
benefit plans and programs provided by the Company (including without
limitation, medical, dental, disability, group life (including accidental death
and dismemberment) and business travel insurance plans and programs) applicable
generally to the employees of the Company, subject, however, to the generally
applicable eligibility and other provisions of the various plans and programs in
effect from time to time.
 
 
-2-

--------------------------------------------------------------------------------


 
c. During the Term the Employee shall be entitled to participate in all
retirement plans and programs (including without limitation any profit
sharing/401(k) plan) applicable generally to the employees of the Company,
subject, however, to generally applicable eligibility and other provisions of
the various plans and programs in effect from time to time.  In addition, during
the Term the Employee shall be entitled to receive fringe benefits and
perquisites in accordance with the plans, practices, programs and policies of
the Company from time to time in effect, available generally to the executive
officers of the Company and consistent with the generally applicable guidelines
determined by the Board.
 
d. The Employee shall be entitled to four (4) weeks vacation per year and such
holidays, sick days and personal days as are in accordance with the Company's
policy then in effect for its employees generally, upon such terms as may be
provided of general application to all employees of the Company.
 
6. Termination.
 
a. For Cause.  The Company, shall have the right to terminate the Employee's
employment with the Company at any time for “Cause”; provided, that any
termination by the Company for Cause shall be communicated by the Company to the
Employee in writing indicating the basis for termination for Cause, and the
Employee shall have the opportunity for a period of seven (7) days following
such writing to contest his termination before the Board.  (The effective date
of the Employee's termination of employment with the Company, regardless of the
reason, is referred to as the “Date of Termination”). For purposes of this
Agreement, the term “Cause” shall be limited to the following grounds:
 
i. The Employee's failure or refusal to perform his material duties and
responsibilities (other than any such failure resulting from Employee's
disability or death, which are governed by Paragraph 7) or his repeated failure
or refusal to follow lawful and reasonable directives of the Company;
 
ii. The willful misappropriation by Employee of the funds or property of the
Company;
 
iii. The commission by the Employee of any willful or intentional act, which he
should reasonably have anticipated would reasonably be expected to have the
effect of materially injuring the reputation, business or business relationships
of the Company.
 
iv. Use of alcohol to excess or illegal drugs, continuing after written warning;
 
 
-3-

--------------------------------------------------------------------------------


 
v. Any breach by the Employee (not covered by any of clauses (i) through (iv)
and other than in connection with the death or disability of Employee as set
forth in Paragraph 7) of any material provision of this Agreement.
 
Upon the termination of the Employee's employment with the Company for Cause,
the Company shall pay the Employee, subject to appropriate offsets (as permitted
by applicable law) for debts or money due to the Company, including without
limitation personal loans to the Employee and travel advances (“Offset”), his
salary compensation only through, and any unpaid reimbursable expenses
outstanding as of, the Date of Termination. Any benefits to which Employee or
his beneficiaries may be entitled under the plans and programs, described in
Paragraphs 5(b) and (c) hereof as of his Date of Termination shall be determined
in accordance with the terms of such plans and programs.  Except as provided in
this subparagraph, in connection with the Employee's termination by the Company
for Cause, the Company shall have no further liability to the Employee or the
Employee's heirs, beneficiaries or estate for damages, compensation, benefits,
indemnities or other amount of whatever nature.
 
b. Without Cause.  The Company may terminate the Employee's employment without
Cause at any time.  In the event of a termination of the Employee’s employment
during the Term by the Company without Cause, the Company shall nonetheless pay
to the Employee or his estate, in equal installments in accordance with the
normal payroll policies of the Company, an amount equal to one year of the
Employee's base salary in effect at such time (the “Severance Amount”), provided
all such rights to any Severance Amount and any amounts paid shall be forfeited
and recoverable by the Company in the event the Company determines in good faith
that the Employee has violated any provision in Paragraphs 8 and 9 hereof or any
other provisions of this Agreement.  Additionally, the Company shall provide to
the Employee, and his dependents, continued coverage for one year thereafter
under all health, life, disability and similar employee benefit plans and
programs of the Company on the same basis as the Employee and his dependents
were entitled to participate immediately prior to such termination, provided
that the Employee and his dependents’ continued participation is possible under
the general terms and provisions of such plans and programs.  Employee’s receipt
of the payments described in this Paragraph 6(b) is conditioned upon his
execution of a release of all claims in favor of Company in substantially the
form attached to this Agreement as Exhibit B.  Employee will not be entitled to
any other compensation.
 
-4-

--------------------------------------------------------------------------------


 
 
7. Disability; Death.
 
a. In the event the Employee shall be unable to perform the essential functions
of his duties hereunder by virtue of illness or physical or mental incapacity or
disability (from any cause or causes whatsoever) in substantially the manner and
to the extent performed prior to the commencement of such disability (all such
causes being referred to as “Disability”) and the Employee shall fail to perform
such duties for periods aggregating ninety (90) days (inclusive of non-business
days), whether or not continuous, in any continuous period of one hundred and
eighty (180) days, the Company shall have the right to terminate the Employee's
employment hereunder at the end of any calendar month during the continuance of
such Disability upon at least ten (10) days prior written notice to him.  In the
event of termination under this Paragraph 7(a), the Employee shall be entitled
to receive when otherwise payable, subject to any Offsets, all salary
compensation earned but unpaid as of the Date of Termination and any unpaid
reimbursable expenses outstanding as of such date; and any benefits to which the
Employee or his beneficiaries may be entitled under the plans and programs
described in Paragraphs 5(b) and (c) hereof as of such Date of Termination shall
be determined in accordance with the terms of such plans and programs. Nothing
contained herein is intended to nullify or diminish the Employee's rights under,
and this Paragraph 7(a) is subject to, the Americans with Disabilities Act of
1990 and the Family and Medical Leave Act of 1993, as such Acts may be amended
from time to time.
 
b. The employment of the Employee with the Company shall terminate on the date
of the Employee's death and in such event the Employee's estate shall be
entitled to receive when otherwise payable, subject to any Offsets, all salary
compensation earned but unpaid as of the date of his death and any unpaid
reimbursable expenses outstanding as of such date. In the event of the
Employee's death, any benefits to which the Employee or his beneficiaries may be
entitled under the plans and programs described in Paragraphs 5(b) and (c)
hereof shall be determined in accordance with the terms of such plans and
programs.
 
c. Except as provided in Paragraphs 7(a) and (b) hereof, in the event of the
Employee's termination due to Disability or death, the Company shall have no
further liability to the Employee or the Employee's heirs, beneficiaries or
estate for damages, compensation, benefits, indemnities or other amounts of
whatever nature.
 
8. Non-Competition and Protection of Confidential Information.
 
a. The Employee agrees that his services to the Company are of a special,
unique, extraordinary and intellectual character and his position with the
Company places him in a position of confidence and trust with the employees and
customers of the Company and its affiliates.  Consequently, the Employee agrees
that it is reasonable and necessary for the protection of the goodwill,
intellectual property, trade secrets, designs, proprietary information and
business of the Company that the Employee make the covenants contained herein.
Accordingly, the Employee agrees that, during the period of the Employee's
employment hereunder and for the period of one (1) year immediately following
the termination of his employment hereunder, he shall not, directly or
indirectly:
 
i. own, operate, manage or be employed by or affiliated with any person or
entity headquartered within or with a management office in the United States
that engages in any business then being engaged or planned to be engaged in by
the Company or its subsidiaries or affiliates; or
 
-5-

--------------------------------------------------------------------------------


 
ii. attempt in any manner to solicit from any customer or supplier business of
the type performed for or by the Company or persuade any customer or supplier of
the Company to cease to do business or to reduce the amount of business which
any such customer or supplier has customarily done or contemplates doing with
the Company, whether or not the relationship between the Company and such
customer or supplier was originally established in whole or in part through his
efforts; or
 
iii. employ as an employee or retain as a consultant, or persuade or attempt to
persuade any person who is at the Date of Termination or at any time during the
preceding year was, or in the six (6) months following such termination becomes,
an employee of or exclusive consultant to the Company to leave the Company or to
become employed as an employee or retained as a consultant by anyone other than
the Company.
 
iv. As used in this Paragraph 8, the term: “customer” and “supplier” shall mean
any person or entity that is a customer or supplier of the Company at the Date
of Termination, or at any time during the preceding year was, or in the six (6)
months following such termination becomes, a customer or supplier of the
Company, or if the Employee's employment shall not have terminated, at the time
of the alleged prohibited conduct.
 
b. The Employee agrees that he will not at any time (whether during the Term or
after termination of this Agreement for any reason), disclose to anyone, any
confidential information or trade secret of the Company or utilize such
confidential information or trade secret for his own benefit, or for the benefit
of third parties, and all memoranda or other documents compiled by him or made
available to him during the Term pertaining to the business of the Company shall
be the property of the Company and shall be delivered to the Company on the Date
of Termination or at any other time, as reasonable, upon request. The term
“confidential information or trade secret” does not include any information
which (i) becomes generally available to the public other than by breach of this
provision, or (ii) is required to be disclosed by law or legal process.
 
c. If the Employee commits a breach or threatens to commit a breach of any of
the provisions of Paragraphs 8(a) or (b) hereof, the Company shall have the
right to have the provisions of this Agreement specifically enforced by any
court having jurisdiction without being required to post bond or other security
and without having to prove the inadequacy of any other available remedies, it
being acknowledged and agreed that any such breach will cause irreparable injury
to the Company and that money damages will not provide an adequate remedy to the
Company. In addition, the Company may take all such other actions and seek such
other remedies available to it in law or in equity and shall be entitled to such
damages as it can show it has sustained by reason of such breach.
 
 
-6-

--------------------------------------------------------------------------------


 
d. The parties acknowledge that the type and periods of restriction imposed in
the provisions of Paragraphs 8(a) and (b) hereof are fair and reasonable and are
reasonably required for the protection of the Company and the goodwill
associated with the business of the Company; and that the time, scope,
geographic area and other provisions of this Paragraph 8 have been specifically
negotiated by sophisticated parties and accordingly it is reasonable that the
restrictive covenants set forth herein are not limited by narrow geographic
area. If any of the covenants in Paragraphs 8(a) or (b) hereof, or any part
thereof, is hereafter construed to be invalid or unenforceable, it is the
intention of the parties that the same shall not affect the remainder of the
covenant or covenants, which shall be given full effect, without regard to the
invalid portions. If any of the covenants contained in Paragraphs 8(a) or (b),
or any part thereof, is held to be unenforceable because of the duration of such
provision or the area covered thereby, the parties agree that the court making
such determination should reduce the duration and/or areas of such provision
such that, in its reduced form, said provision shall then be enforceable. The
parties intend to and hereby confer jurisdiction to enforce the covenants
contained in Paragraphs 8(a) and (b) upon the courts of any jurisdiction within
the geographical scope of such covenants. In the event that the courts of any
one or more of such jurisdictions shall hold such covenants wholly unenforceable
by reason of the breadth of such time, scope or geographic area, it is the
intention of the parties hereto that such determination not bar or in any way
affect the Company's right to the relief provided above in the courts of any
other jurisdiction within the geographical scope of such covenants, as to
breaches of such covenants in such other respective jurisdictions, the above
covenants as they relate to each jurisdiction being, for this purpose, severable
into diverse and independent covenants.
 
9. Intellectual Property. During the Term, the Employee will disclose to the
Company all ideas, inventions, advertising campaigns, designs, logos, slogans,
processes, operations, products or improvements which may be patentable or
copyrightable or subject to any trade or service mark or name, and business
plans developed by him during such period, either individually or in
collaboration with others, which relate to the business of the Company
(“Intellectual Property”). The Employee agrees that such Intellectual Property
will be the sole property of the Company and that he will at the Company's
request and cost do whatever is reasonably necessary to secure the rights
thereto by patent, copyright, trademark or otherwise to the Company.
 
10. Enforceability. The failure of either party at any time to require
performance by the other party of any provision hereunder shall in no way affect
the right of that party thereafter to enforce the same, nor shall it affect any
other party's right to enforce the same, or to enforce any of the other
provisions in this Agreement; nor shall the waiver by either party of the breach
of any provision hereof be taken or held to be a waiver of any subsequent breach
of such provision or as a waiver of the provision itself.
 
11. Assignment. This Agreement is binding on and is for the benefit of the
parties hereto and their respective successors, heirs, executors, administrators
and other legal representatives. Neither this Agreement nor any right or
obligation hereunder may be sold, transferred, assigned, pledged or hypothecated
by either party hereto without the prior written consent of the other party;
provided, the Company may assign its rights and obligations under the Agreement
without written consent in connection with the sale or other transfer of all or
substantially all of the Company's business (whether by way of sale of stock,
assets, merger or otherwise).
 
-7-

--------------------------------------------------------------------------------


 
12. Severability. In the event any provision of this Agreement is found to be
void and unenforceable by a court of competent jurisdiction, the remaining
provisions of this Agreement shall nevertheless be binding upon the parties with
the same effect as though the void or unenforceable part had been severed and
deleted.
 
13. Life Insurance. The Employee agrees that the Company shall have the right to
obtain life insurance on the Employee's life, at the Company's sole expense and
with the Company as the sole beneficiary thereof to that end, the Employee shall
(a) cooperate fully with the Company in obtaining such life insurance, (b) sign
any necessary consents, applications and other related forms or documents and
(c) take any reasonably required medical examinations.
 
14. Notice. Any notice, request, instrument or other document to be given under
this Agreement by either party hereto to the other shall be in writing and shall
be deemed effective (a) upon personal delivery, if delivered by hand, (b) three
(3) days after the date of deposit in the mails, postage prepaid, if mailed by
certified or registered mail, or (c) on the next business day, if sent by a
prepaid overnight courier service, and in each case addressed as follows:
 
If to the Employee:
Mr. Richard F. Fitzgerald
330 Bair Road
Berwyn, PA 19312
 
If to the Company:
TechPrecision Corporation.
1 Bella Drive
Westminster, MA  01473
Attention: Chief Executive Officer



Any party may change the address to which notices are to be sent by giving
notice of such change of address to the other party in the manner herein
provided for giving notice.
 
15. No Conflict. The Employee represents and warrants that he is not subject to
any agreement, instrument, order, judgment or decree of any kind, or any other
restrictive agreement of any character, which would prevent him from entering
into this Agreement or which would be breached by the Employee upon the
performance of his duties pursuant to this Agreement.
 
16. Miscellaneous.
 
a. The headings contained in this Agreement are for reference purposes only, and
shall not affect the meaning or interpretation of this Agreement.
 
b. The Company may withhold from any amount payable under this Agreement such
federal, state or local taxes as shall be required to be withheld pursuant to
applicable law or regulation.
 
 
-8-

--------------------------------------------------------------------------------


 
c. This Agreement shall be governed by and construed in accordance with the
internal laws of the State of Delaware without giving effect to any choice or
conflict of law provision or rule that would cause the application of the laws
of any other jurisdiction. Any action arising out of the breach or threatened
breach of this Agreement shall be commenced in a state court of the State of
Delaware and the parties hereto hereby submit to the jurisdiction of such courts
for the purpose of enforcing this Agreement.
 
d. This Agreement, represents the entire agreement between the Company and the
Employee with respect to the subject matter hereof, and all prior agreements
relating to the employment of the Employee, written or oral, are nullified and
superseded hereby.
 
e. This Agreement may not be orally canceled, changed, modified or amended, and
no cancellation, change, modification or amendment shall be effective or
binding, unless in writing and signed by both parties to this Agreement, and any
provision hereof may be waived only by an instrument in writing signed by the
party or parties against whom or which enforcement of such waiver is sought.
 
f. As used in this Agreement, any gender includes a reference to all other
genders and the singular includes a reference to the plural and vice versa.
 


 
* * * * *
 
-9-

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.
 
COMPANY:
 
 
 
EMPLOYEE:
TECHPRECISION CORPORATION.
 
 
 
/s/Richard F. Fitzgerald
Richard F. Fitzgerald
By:
/s/James G. Reindl
     
James G. Reindl
Chief Executive Officer
TechPrecision Corporation
               
By:
/s/ Louis A. Winoski
       
Louis A. Winoski
Compensation Committee Chair
TechPrecision Corporation
     

 
 
-10-

--------------------------------------------------------------------------------


 
 
Exhibit A




Position Description – Initial Duties and Responsibilities





--------------------------------------------------------------------------------


Chief Financial Officer
 

--------------------------------------------------------------------------------




Overview:
Directs and coordinates company’s financial affairs according to the company’s
operating principals and all governmental regulations.


Functions:
·  
Reports to the Chief Executive Officer and Board of Directors.

·  
Establishes major economic objectives and policies for the company.

·  
Identifies and manages risks to the company.

·  
Reports and recommends to top management and the Board of Directors in regard to
policies and programs.

·  
Plans and directs new operational procedures to obtain optimum efficiency and
reduce costs.

·  
Establishes the company’s line of credit and maintains good banking
relationships.

·  
Directs receipt, disbursement and expenditures of money or capital assets of the
company.

·  
Approves and executes documents effecting monetary transactions.

·  
Directs the activities concerned with the safekeeping, control and accounting
for assets and securities of the company.

·  
Directs the preparation of budgets, financial forecasts and strategic planning
of the company.

·  
Oversees the valuation, analysis and due-diligence associated with accretive
acquisitions by the company.

·  
Analyzes divisional or departmental budgeting requests to identify areas in
which reductions can be made, and allocates operating budgets.

·  
Directs the preparation of reports that outline the company’s financial position
in areas of income, expenses and earnings based on past present and future
operations of the company, e.g. SEC reporting requirements.

·  
Directs the preparation of directions to divisional or departmental
administrators outlining policy, program or operating changes to be implemented
company-wide.

·  
Promotes the company in financial markets to assure sources of requisite
capital.

 
 
-1-

--------------------------------------------------------------------------------


 
Exhibit B
 
FORM OF GENERAL RELEASE OF ALL CLAIMS
 
This General Release of All Claims is made as of _________  __, 20__ (“General
Release”), by and between Richard F. Fitzgerald (the “Employee”) and
TechPrecision Corporation., a Delaware corporation (the “Company”).
 
WHEREAS, the Company and the Employee are parties to that certain Employment
Agreement dated as of March 23, 2009 (the “Employment Agreement”);
 
WHEREAS, the Company wishes to terminate the Employee’s employment with the
Company without Cause;
 
WHEREAS, the execution of this General Release is a condition precedent to the
payment of severance as set forth in Paragraph 6(b) of the Employment Agreement;
 
WHEREAS, in consideration for the Employee’s signing of this General Release,
the Company will provide the Employee with severance benefits pursuant to
Paragraph 6(b) of the Employment Agreement; and
 
WHEREAS, the Employee and the Company intend that this General Release shall be
in full satisfaction of the obligations described in this General Release owed
to the Employee by the Company, including those under the Employment Agreement.
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements herein contained and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, intending to be legally
bound hereby, the Company and the Employee agree as follows:
 
1. The Employee, for himself, the Employee’s spouse, heirs, administrators,
children, representatives, executors, successors, assigns, and all other persons
claiming through the Employee, if any (collectively, “Releasors”), does hereby
release, waive, and forever discharge the Company and each of its respective
agents, subsidiaries, parents, affiliates, related organizations, employees,
officers, directors, attorneys, successors, and assigns (collectively, the
“Releasees”) from, and does fully waive any obligations of Releasees to
Releasors for, any and all liability, actions, charges, causes of action,
demands, damages, or claims for relief, remuneration, sums of money, accounts or
expenses (including attorneys’ fees and costs) of any kind whatsoever, whether
known or unknown or contingent or absolute, which heretofore have been or which
hereafter may be suffered or sustained, directly or indirectly, by Releasors in
consequence of, arising out of, or in any way relating to:  (a) the Employee’s
employment with the Company and any of its subsidiaries; (b) the termination of
the Employee’s employment with the Company and any of its subsidiaries; (c) the
Employment Agreement; or (d) any events, acts, agreements or conduct occurring
on or prior to the date of this General Release.  The foregoing release and
discharge, waiver and covenant not to sue includes, but is not limited to, all
claims and any obligations or causes of action arising from such claims, under
common law including wrongful or retaliatory discharge, breach of contract
(including but not limited to any claims under the Employment Agreement and any
claims
 
 
-2-

--------------------------------------------------------------------------------


 
under any restricted stock or stock option or similar agreements between the
Employee, on the one hand, and the Company or any of its subsidiaries, on the
other hand) and any action arising in tort including libel, slander, defamation
or intentional infliction of emotional distress, and claims under any federal,
state or local statute including the Age Discrimination in Employment Act
(“ADEA”), Title VII of the Civil Rights Act of 1964, the Civil Rights Act of
1866 and 1871 (42 U.S.C. § 1981), the National Labor Relations Act, the Fair
Labor Standards Act, the Employee Retirement Income Security Act, the Americans
with Disabilities Act of 1990, the Rehabilitation Act of 1973, or the
discrimination or employment laws of any state or municipality, and/or any
claims under any express or implied contract which Releasors may claim existed
with Releasees.  This also includes a release of any claims for wrongful
discharge and all claims for alleged physical or personal injury, emotional
distress relating to or arising out of the Employee’s employment with the
Company or any of its subsidiaries or the termination of that employment; and
any claims under the WARN Act or any similar law, which requires, among other
things, that advance notice be given of certain work force reductions.  This
release and waiver does not apply to:  (i) any right to indemnification now
existing under the charter or bylaws; (ii) any rights to the receipt of employee
benefits which vested on or prior to the date of this General Release; (iii) the
right to receive Severance Amount under Paragraph 6(b) of the Employment
Agreement and the right to reimbursement of expenses under Paragraph 5(a) of the
Employment Agreement; and (iv) right to employee-paid continuation coverage
pursuant to the Consolidated Omnibus Budget Reconciliation Act, if available.
 
2. Excluded from this General Release and waiver are any claims which cannot be
waived by law, including but not limited to the right to participate in an
investigation conducted by certain government agencies.  The Employee does,
however, waive the Employee’s right to any monetary recovery should any agency
(such as the Equal Employment Opportunity Commission) pursue any claims on the
Employee’s behalf.  The Employee represents and warrants that the Employee has
not filed any complaint, charge, or lawsuit against the Releasees with any
government agency or any court.  The Employee also represents and warrants that
he has been paid for all time worked and has received all the leave of absence
and leave benefits and protections for which the Employee was eligible.
 
3. The Employee agrees never to seek personal recovery from Releasees in any
forum for any claim covered by the above waiver and release language.  If the
Employee violates this General Release by suing Releasees, other than under the
ADEA or as otherwise set forth in Paragraph 1 hereof, the Employee shall be
liable to the Company for its reasonable attorneys’ fees and other litigation
costs incurred in defending against such a suit to the extent permitted by law.
 
4. The Employee acknowledges and recites that:
 
a. the Employee has executed this General Release knowingly and voluntarily and
is knowingly and voluntarily waiving any rights he has under the ADEA;
 
b. the Employee has read and understands this General Release in its entirety;
 
 
-3-

--------------------------------------------------------------------------------


 
c. the Employee has been advised and directed in writing (and this subparagraph
(c) constitutes such written direction) to seek legal counsel and any other
advice the Employee wishes with respect to the terms of this General Release
before executing it;
 
d. the Employee’s execution of this General Release has not been forced by any
employee or agent of the Company, and the Employee has had an opportunity to
negotiate about the terms of this General Release;
 
e. the Employee’s waiver does not apply to any rights or claims that arise after
the date the Employee signs this General Release;
 
f. the Employee has been offered twenty one (21) calendar days after receipt of
this General Release to consider its terms before executing it;1 and
 
g. the payment of severance pursuant to Paragraph 6(b) of the Employment
Agreement is consideration for the Employee’s covenants and agreements set forth
in this General Release and is in addition to anything of value to which the
Employee is otherwise entitled.
 
5. This General Release shall be governed by and construed in accordance with
the internal laws of the State of Delaware without giving effect to any choice
or conflict of law provision or rule that would cause the application of the
laws of any other jurisdiction, except for the application of pre-emptive
Federal law.
 
6. The Employee shall have seven (7) days from the date he executes this General
Release to revoke his waiver of any ADEA claims by providing written notice of
the revocation to the Company, as provided in Paragraph 14 of the Employment
Agreement.  In the event of such revocation, the terms of Paragraph 6(b) of the
Employment Agreement shall govern.
 
7. Defined terms not defined in this General Release have the meanings given in
the Employment Agreement.
 
PLEASE READ THIS AGREEMENT CAREFULLY.  IT CONTAINS A RELEASE OF ALL KNOWN AND
UNKNOWN CLAIMS.
 
Date:
       
Richard F. Fitzgerald

 



--------------------------------------------------------------------------------

 
1           In the event the Company determines that the Employee’s termination
constitutes “an exit incentive or other employment termination program offered
to a group or class of employees” under the ADEA, the Company will provide the
Employee with:  (1) 45 days to consider the General Release; and (2) the
disclosure schedules required for an effective release under the ADEA.
 
 
-4-

--------------------------------------------------------------------------------

 